The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed on 7-7-2022 is acknowledged. Claim 11 has been amended. Claims 1-20 are pending. Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-17 are currently under examination. It should be noted that claims 18-20 have improper claim status identifiers. Claims are either “withdrawn”, “previously presented” or “original”. Said improper status identifiers need to be corrected in any response to this Office action in order to be considered fully responsive.

Information Disclosure Statement
The Information Disclosure Statement filed on 7-7-2022 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
 


Claim Rejections Withdrawn
The rejection of Claims 1-17 under 35 U.S.C. 103 as being unpatentable over Pugachev (WO2013/116770) in view of Vajdy (WO 2007/0477491) and further in view of Lohse et al. (WO 2013158818) is withdrawn. 

New Grounds of Rejection
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

It is apparent that the Borrelia burgdorferi strain 297 and Borrelia burgdorferi strain 50772 are required in order to practice the invention. The deposit of biological organisms is considered by the Examiner to be necessary for the enablement of the current invention (see 37 CRF 1.808(a)). 
If the deposit is made under terms of the Budapest Treaty, then an affidavit or declaration by Applicants or person(s) associated with the patent owner (assignee) who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 CFR 1.808.
If a deposit is not made under the terms of the Budapest Treaty, then an affidavit, or declaration by Applicants or person(s) associated with the patent owner (assignee) who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the following criteria have been met:
1) during the pendency of the application, access to the deposit will be afforded to one determined by the Commissioner to be entitled thereto;
2) all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent; and
3) the deposits will be maintained for a term of at least thirty (30) years from the date of the deposit or for the enforceable life of the patent or for a period of at least five (5) years after the most recent request for the furnishing of a sample of the deposited material, whichever is longest; and 
4) a viability statement in accordance with the provisions of 37 CFR 1.807; and
5) the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.

	In addition, the identifying information set forth in 37 CRF 1.809(d) should be added to the specification.  See 37 CFR 1.803 – 1.809 for additional explanation of these requirements.
	
Written Description
Claims 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The claimed invention is vaccines against Borrelia burgdorferi comprising alpha virus RNA replicon particles encoding at least one OspA with at least 95% identity with the amino acid sequence of SEQ ID NO:2 and at least one OspC with at least 95% identity with the amino acid sequence of SEQ ID NO:4. 
To fulfill the written description requirements set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the genus of antibodies, Applicant must adequately describe the immunoepitopes within the OspA and OspC engendered by SEQ ID NO:2 and SEQ ID NO:4 that induce a protective immune response against Borrelia burgdorferi. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of OspA and OspC proteins to which the claims are drawn, such as a correlation between the structure of the variant OspA and OspC proteins and theirs recited function (inducing a protective immune response against Borrelia burgdorferi), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of vaccines. While the specification refers to vaccines comprising variants of SEQ ID NO:2 and SEQ ID NO:4 in a generalized and prophetic sense, all of the Examples are limited to OspA and OspC consisting of the amino acid sequence of SEQ ID NO:2 and SEQ ID NO:3, respectively. Moreover, the specification fails to disclose which amino acid residues in said domain are essential for induction of a protective immune response, or which amino acids might be added, replaced or deleted so that the resultant domain peptide retains the immunogenetic characteristics of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant polypeptide retains the immunogenic characteristics of its parent. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of variant OspA and OspC polypeptides to which the claims refer; and accordingly, the specification fails to adequately describe at least a substantial number of members of the claimed genus of vaccines. The term “vaccinate” is defined as the use of a specific antigen to induce protective immunity to infection or disease induction.  The specification does not provide substantive evidence that the claimed vaccines are capable of inducing protective immunity.  This demonstration is required for the skilled artisan to be able to use the claimed vaccines for their intended purpose of preventing infections.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed vaccines, i.e. would not be able to accurately predict if protective immunity has been induced.  The ability to reasonably predict the capacity of a single bacterial immunogen to induce protective immunity from in vitro antibody reactivity studies is problematic.  Ellis (Vaccines, W.B. Saunders Company, Chapter 29, 1988, pages 568-574) exemplifies this problem in the recitation that "the key to the problem (of vaccine development) is the identification of the protein component of a virus or microbial pathogen that itself can elicit the production of protective antibodies"(page 572, second full paragraph).  Unfortunately, the art is replete with instances where even well characterized antigens that induce an in vitro neutralizing antibody response fail to elicit in vivo protective immunity.  See Boslego et al (Vaccines and Immunotherapy, 1991, Chapter 17), wherein a single gonococcal pillin protein fails to elicit protective immunity even though a high level of serum antibody response is induced (page 212, bottom of column 2).  Accordingly, the art indicates that it would require empirical testing to formulate and use a successful vaccine without the prior demonstration of vaccine efficacy. This has been acknowledged by Applicant in his response filed on 6-7-2012 wherein he stated that “vaccine therapy in vivo is not predictable" (see page 4 of response) and "...that even one amino acid change can affect the function of a protein." (see page 6 of response).
  MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
MPEP 2163.02 further states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
Additionally, MPEP 2163 states:
"A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)”

And:

For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). 

  As evidenced by the teachings of Skolnick et al., the art is unpredictable.  Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily have a given immunological property. The instant specification has failed to teach or disclose vaccine compositions comprising the claimed variants of SEQ ID NO:2 and SEQ ID NO:4 that are protective against infections caused by Borrelia burgdorferi. The specification fails to teach or disclose data that demonstrates that the claimed vaccines can provide protection against infections caused by Borrelia burgdorferi. There is no disclosure of subjects that have been immunized with the claimed vaccines comprising variants of SEQ ID NO:2 and SEQ ID NO:4 nor is there a disclosure of challenge studies that have been conducted to establish the claimed vaccines ability to provide protection against Borrelia burgdorferi infections. Consequently, there is no correlation between structure and function as required by the Written Description requirement.
Therefore, because the art is unpredictable, in accordance with the MPEP, only vaccines comprising RNA replicon particles encoding the polypeptides of SEQ ID NO:2 and/or SEQ ID NO:4 but not the full breadth of the rejected claims meet the written description requirement.

	 
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. (U.S. Patent 6,451769) and Rayner et al. (U.S. Patent 9,441,247 – IDS filed on 1-8-2021).

Huebner et al. vaccines against Borrelia burgdorferi wherein said vaccine comprises DNA encoding Borrelia burgdorferi OspA and OspC (see column 3, lines 18-20 and column 6 line 62 to column 7, line 2). Huebner et al. further disclose that the OspA has the sequence of SEQ ID NO:2 (see SEQ ID NO:18 and alignment below); that their vaccine compositions can be administered either with or without an adjuvant (see column 8, lines 59-61): that said compositions can be used in conjunction with other compositions (see column 8, line to column 9, line 1); that said DNA can be administered in plasmids that allow the expression of the antigens in eukaryotic cells (see column 8, lines 52-53); and that said plasmids can contain multiple antigens (See column 7, lines 61-67).
Huebner et al. differs from the instant invention in that they don’t explicitly disclose that their plasmid comprises alphavirus RNA replicon particles generally or Venezuelan Equine Encephalitis Virus (VEEV) specifically or that the OspC is from B. burgdorferi strain 50772. 
Rayner et al. disclose the use of VEE-derived replicons expressing at least on antigen for the expression of said antigens in a host (see abstract). Rayner et al. further disclose that their VEE based preparations are less immunogenic (see abstract) and can comprises sequences encoding 1 or more heterologous (antigen) sequences (see column 4, lines 48-58); that the RNA sequences used in said replicons can be produced from DNA molecules (see column 10, lines 26-30); that their particles can be used to immunize subjects (see column 16,  lines 38-40); and that their compositions can be used to prevent disease caused by viruses, bacteria, fungi or parasites (see column 17, lines 4-7). 
	It would have been obvious for one of ordinary skill in the art to utilize the alphaviral replicon particles of Rayner et al. in the vaccine compositions of Huebner et al. in order to take advantage of the reduced vector immunogenicity and increased yields associated with said replicon particles.
	One would have had a reasonable expectation of success as Rayner et al. disclose that their alphavirus replicon particles can used in combination with a multitude of heterologous protein sequences (i.e. that act as vaccines against diseases caused by viruses, bacteria, fungi and parasites).
It should be noted that while Huebner et al. doesn’t explicitly disclose the generation of OspA-borreliacidal and OspC-borreliacidal antibodies, their generation is necessary for the induction of a protective immune response. Additionally, it should be noted that claims 2-10 merely require that OspA and OspC transgenes be present in a single alphavirus RNA replicon particle. Finally, with regard to claims 7 and 8 it is deemed in absence of evidence to the contrary that the sequence of the OspC disclosed by Huebner et al. would have a sequence with at least 95% sequence identity to SEQ ID NO:4.
 
RESULT 26
US-09-173-053-18
Sequence 18, Application US/09173053
Patent No. 6451769
SEQ ID NO 18
LENGTH: 569
ORGANISM: Borrelia burgdorferi

  Query Match             99.5%;  Score 1330;  DB 6;  Length 569;
  Best Local Similarity   99.6%;  
  Matches  272;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MKKYLLGIGLILALIACKQNVSSLDEKNSVSVDLPGEMKVLVSKEKNKDGKYDLIATVDK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKKYLLGIGLILALIACKQNVSSLDEKNSVSVDLPGEMKVLVSKEKNKDGKYDLIATVDK 60

Qy         61 LELKGTSDKNNGSGVLEGVKADKSKVKLTISDDLGQTTLEVFKEDGKTLVSKKVTSKDKS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LELKGTSDKNNGSGVLEGVKADKSKVKLTISDDLGQTTLEVFKEDGKTLVSKKVTSKDKS 120

Qy        121 STEEKFNEKGEVSEKIITRADGTRLEYTEIKSDGSGKAKEVLKGYVLEGTLTAEKTTLVV 180
              |||||||||||||||||||||||||||| |||||||||||||||||||||||||||||||
Db        121 STEEKFNEKGEVSEKIITRADGTRLEYTGIKSDGSGKAKEVLKGYVLEGTLTAEKTTLVV 180

Qy        181 KEGTVTLSKNISKSGEVSVELNDTDSSAATKKTAAWNSGTSTLTITVNSKKTKDLVFTKE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KEGTVTLSKNISKSGEVSVELNDTDSSAATKKTAAWNSGTSTLTITVNSKKTKDLVFTKE 240

Qy        241 NTITVQQYDSNGTKLEGSAVEITKLDEIKNALK 273
              |||||||||||||||||||||||||||||||||
Db        241 NTITVQQYDSNGTKLEGSAVEITKLDEIKNALK 273

	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. (U.S. Patent 6,451769), Rayner et al. (U.S. Patent 9,441,247 – IDS filed on 1-8-2021) and Lohse et al. (WO 2013/158818 – IDS filed on 1-8-2021).

Huebner et al. vaccines against Borrelia burgdorferi wherein said vaccine comprises DNA encoding Borrelia burgdorferi OspA and OspC (see column 3, lines 18-20 and column 6 line 62 to column 7, line 2). Huebner et al. further disclose that the OspA has the sequence of SEQ ID NO:2 (see SEQ ID NO:18 and alignment below); that their vaccine compositions can be administered either with or without an adjuvant (see column 8, lines 59-61): that said compositions can be used in conjunction with other compositions (see column 8, line to column 9, line 1); that said DNA can be administered in plasmids that allow the expression of the antigens in eukaryotic cells (see column 8, lines 52-53); and that said plasmids can contain multiple antigens (See column 7, lines 61-67).
Huebner et al. differs from the instant invention in that they don’t explicitly disclose that their plasmid comprises alphavirus RNA replicon particles generally or Venezuelan Equine Encephalitis Virus (VEEV); the use of their vaccine compositions in combination with other vaccines generally or canine distemper virus, canine adenovirus, canine parvovirus, canine parainfluenza virus, canine coronavirus, canine influenza virus, Leptospira serovars, Leishmania organisms, Bordetella bronchiseptica, Mycoplasma species, rabies virus, Ehrlichia canis or Anaplasma species, specifically.  
Rayner et al. disclose the use of VEE-derived replicons expressing at least on antigen for the expression of said antigens in a host (see abstract). Rayner et al. further disclose that their VEE based preparations are less immunogenic (see abstract) and can comprises sequences encoding 1 or more heterologous (antigen) sequences (see column 4, lines 48-58); that the RNA sequences used in said replicons can be produced from DNA molecules (see column 10, lines 26-30); that their particles can be used to immunize subjects (see column 16,  lines 38-40); and that their compositions can be used to prevent disease caused by viruses, bacteria, fungi or parasites (see column 17, lines 4-7). 
Lohse et al. disclose Borrelia burgdorferi vaccines comprising OspA and OspC (see abstract). Lohse et al. further disclose that their vaccines can be part of a combination vaccine wherein the other components can be protective antigens from canine distemper virus, canine adenovirus type 2, canine parainfluenza virus, canine parvovirus, canine coronavirus, rabies virus, Leptospira serovars, Leishmania organisms, Mycoplasma species, Ehrlichia canis or Anaplasma species (see page 15, line 27 to page 16, line 12); and that said vaccines can be inactivated whole cell preparations (see page 16, lines 13-15). Finally, Lohse et al. disclose that their OspA has the amino acid sequence of SEQ ID NO:4 (see SEQ ID NO:41 and the alignment below).
	It would have been obvious for one of ordinary skill in the art to utilize the alphaviral replicon particles of Rayner et al. in the vaccine compositions of Huebner et al. in order to take advantage of the reduced vector immunogenicity and increased yields associated with said replicon particles.
	It would have been equally obvious to utilize the use the alphaviral replicon particles of Rayner et al. to express the antigens of the “other” vaccines disclosed by Lohse et al. or in combination with other whole cell canine vaccines.
	One would have had a reasonable expectation of success as Rayner et al. disclose that their alphavirus replicon particles can used in combination with a multitude of heterologous protein sequences (i.e. that act as vaccines against diseases caused by viruses, bacteria, fungi and parasites). Moreover, given that both Huebner et al. and Lohse et al. disclose the combining Borrelia burgdorferi vaccines with other canine vaccines it would have been obvious to combine the various vaccine types in order to reduce costs and simplify the vaccination process. Moreover, as set forth in the MPEP, it is well settled that:
“It is prima facie obvious to combine two compositions each of which is taught by the
prior art to be useful for the same purpose, in order to form a third composition to be
used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (see MPEP 2144.06).

RESULT 26
US-09-173-053-18
Sequence 18, Application US/09173053
Patent No. 6451769
SEQ ID NO 18
LENGTH: 569
ORGANISM: Borrelia burgdorferi

  Query Match             99.5%;  Score 1330;  DB 6;  Length 569;
  Best Local Similarity   99.6%;  
  Matches  272;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MKKYLLGIGLILALIACKQNVSSLDEKNSVSVDLPGEMKVLVSKEKNKDGKYDLIATVDK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKKYLLGIGLILALIACKQNVSSLDEKNSVSVDLPGEMKVLVSKEKNKDGKYDLIATVDK 60

Qy         61 LELKGTSDKNNGSGVLEGVKADKSKVKLTISDDLGQTTLEVFKEDGKTLVSKKVTSKDKS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LELKGTSDKNNGSGVLEGVKADKSKVKLTISDDLGQTTLEVFKEDGKTLVSKKVTSKDKS 120

Qy        121 STEEKFNEKGEVSEKIITRADGTRLEYTEIKSDGSGKAKEVLKGYVLEGTLTAEKTTLVV 180
              |||||||||||||||||||||||||||| |||||||||||||||||||||||||||||||
Db        121 STEEKFNEKGEVSEKIITRADGTRLEYTGIKSDGSGKAKEVLKGYVLEGTLTAEKTTLVV 180

Qy        181 KEGTVTLSKNISKSGEVSVELNDTDSSAATKKTAAWNSGTSTLTITVNSKKTKDLVFTKE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KEGTVTLSKNISKSGEVSVELNDTDSSAATKKTAAWNSGTSTLTITVNSKKTKDLVFTKE 240

Qy        241 NTITVQQYDSNGTKLEGSAVEITKLDEIKNALK 273
              |||||||||||||||||||||||||||||||||
Db        241 NTITVQQYDSNGTKLEGSAVEITKLDEIKNALK 273

RESULT 1
BAY01575
ID   BAY01575 standard; protein; 210 AA.
PN   WO2013158818-A2.
XX
PD   24-OCT-2013.
XX
PI   Lohse RM,  Meeus PFM,  Millership JJ,  Xu Z;
XX
PS   Disclosure; SEQ ID NO 41; 39pp; English.
XX
SQ   Sequence 210 AA;

  Query Match             100.0%;  Score 1029;  DB 20;  Length 210;
  Best Local Similarity   100.0%;  
  Matches  210;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKKNTLSAILMTLFLFISCNNSGKDGNTSANSADESVKGPNLTEISKKITESNAVVLAVK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKKNTLSAILMTLFLFISCNNSGKDGNTSANSADESVKGPNLTEISKKITESNAVVLAVK 60

Qy         61 EVETLLTSIDELAKAIGKKIKNDVSLDNEADHNGSLISGAYLISTLITKKISAIKDSGEL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EVETLLTSIDELAKAIGKKIKNDVSLDNEADHNGSLISGAYLISTLITKKISAIKDSGEL 120

Qy        121 KAEIEKAKKCSEEFTAKLKGEHTDLGKEGVTDDNAKKAILKTNNDKTKGADELEKLFESV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KAEIEKAKKCSEEFTAKLKGEHTDLGKEGVTDDNAKKAILKTNNDKTKGADELEKLFESV 180

Qy        181 KNLSKAAKEMLTNSVKELTSPVVAESPKKP 210
              ||||||||||||||||||||||||||||||
Db        181 KNLSKAAKEMLTNSVKELTSPVVAESPKKP 210

	It should be noted that while Huebner et al. doesn’t explicitly disclose the generation of OspA-borreliacidal and OspC-borreliacidal antibodies, their generation is necessary for the induction of a protective immune response. Additionally, it should be noted that claims 2-10 merely require that OspA and OspC transgenes be present in a single alphavirus RNA replicon particle.




Conclusion
	
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        October 20, 2022